11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Joeric Francisco Dority,                    * From the 238th District Court
                                              of Midland County,
                                              Trial Court No. CR52302.

Vs. No. 11-19-00236-CR                      * July 22, 2021

The State of Texas,                         * Opinion by Williams, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court and the bill of costs to delete any
requirement that Joeric Francisco Dority pay court-appointed attorney’s, expert
witness’s, or reporter’s record fees. As modified, we affirm the judgment of the
trial court.